Citation Nr: 1734830	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include arthritis (neck disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1975 to October 1977, with subsequent service in the reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a
November 2009 rating decision of the Regional Office in Houston, Texas.

In February 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

The Board remanded the appeal for further development in May 2016.  The remand instructions were substantially complied with.  See Stegal v. West, 11 Vet. App. 268 (1998).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


FINDING OF FACT

The Veteran's neck disability is not the result of an injury or disease incurred in or aggravated by active military service; and neck arthritis was not shown within one year of service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

					Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. 
§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
      
      Neck Disability
      
The Veteran contends that his current neck disability is the result of an in-service diving accident. 

Service treatment records reveal that in September 1977, the Veteran sought treatment for an injured right eye, and an injured forehead after diving into a pool and hitting the bottom.  The record notes that treatment was sought around one week after the incident occurred.  The examiner recommended that the Veteran should see a doctor upon arrival to port.

In an April 1978 report of medical history, the Veteran noted his present health as "good," indicated that he was on no medications, and did not report any injury to his neck or spine.

In November 1978, the Veteran was involved in a motor vehicle wreck involving alcohol and was admitted to the hospital.  He was examined and diagnosed with a cerebral concussion and a contusion of the left flank with microscopic hematuria.  The Veteran's neck was reported to be "[n]ot tender to full range of motion.  In addition, an electroencephalogram was performed to detect electrical activity in the brain.  

In a November 1979 report of medical history for reserve reenlistment purposes, the Veteran reported a head injury and specifically noted the November 1978 car wreck.  There was no mention of anything related to the neck.

The Veteran was subsequently examined in February 1979 and February 1980.  Each examination report revealed a normal clinical evaluation of the spine.

In February 1990, while working as a civilian on a military base, the Veteran reported that he injured his back while on the job.  He filed a workers disability compensation claim, and on the application he stated, "[w]hile pulling lift to the side to rotate pivot wheels, a strain was felt in my back.  As I let off, I simultaneously lost footing and fell to the ground."  He also reported symptoms of "strain in back and burning sensation in lower ribs and stomach."  This is the first evidence of record since the November 1978 car wreck involving the Veteran's back.  

In June 1990, the Veteran sought an opinion from a private physician in order to substantiate his claim for workers disability compensation.  The private physician noted that the he was "found to have marked spasm of his lower thoracic and upper lumbar spine.  His range of motion was approximately 50% of normal."  After examining the cervical spine, the physician noted that the it was slightly tender on right based on a Spurling's test.  He found some paraspinous musculature tenderness bilaterally at base of neck, with X-rays revealing a little toggle and kyphosis at the mid-to lower section at C6/7.  The examiner concluded that the Veteran suffered from cervical, lumbar, and thoracic contusions.

Later in June 1990, the Veteran received a CT scan of his lumbar and cervical spine from a private provider.  The results indicated normal results for the lumbar spine, but "mild asymmetrical osteophyte formation somewhat to the right of the midline.  Slight foraminal narrowing on the right.  No central canal stenosis noted, no foraminal stenosis on the left."

An April 2010 VA medical record notes that Veteran reported the following while seeking treatment for his neck symptoms:

Patient reports a long [history of] neck pain starting back with a water diving incident 20+ yrs ago while in the military when he struck his head on the bottom.  He has had off and on non-debilitating pain over the years but current symptoms started following a [moving vehicle collision] 6/26/09 in which he was struck from behind by a large pick-up (Dodge Ram 2500) in the VA parking lot.  The patient was in a Ford Ranger pick-up which was stationary and struck from behind.  The pain is located in right neck extending into upper right shoulder.  Occasionally radiates into right 1-3 digits.  He reports a "shock sensation" with head turning to the right.

In September 2010, the Veteran wrote a letter in support of his claim.  He explained that after the findings of the June 1990 CT scan, the private physician told him verbally that the results indicated an old injury prior to his February 1990 injury.  The Veteran is now essentially arguing that this proves that his neck injury was pre-1990 and thus caused by the diving accident while in service.  Besides the Veteran's statement, there is no other evidence contained within the record.

A February 2016 opinion by a private physician was provided to VA in order to help substantiate his claim.  The physician wrote:

This letter is to certify, that [the Veteran] has been a patient of our practice since January 2003.  [The Veteran] has been diagnosed with neck pain and radiculopathy.  The pain is characterized as moderate in intensity, severe, intermittent, sharp, and stabbing.  This is an acute exacerbation of chronic neck pain that is just as likely as not to have been caused by a previous diving injury during his military service in the Navy."

In June 2016, the same private physician wrote the following addendum and provided it to VA:

Addendum: Chronological record of medical care standard form 600 date 10 September 1977 was reviewed which indicated patient's original diving injury on August 10, 2006.  The patient presented to our clinic complaining of worsening of chronic neck pain the MRI of the cervical spine on August 15, 2006 revealed slight posterior annular bulging at C4-05 without significant spinal stenosis, changes of degenerative disc disease and cervical spondylosis at C5-C6 [and] C6-C7, mild narrowing of the left C5-C6 neural foramen present related to some uncovertebral joint spurring and disc space narrowing.  These findings along with the present symptoms are just as likely as not to be caused by previous diving injury during his military service.

A VA examination was then afforded to the Veteran in December 2016.  The VA examination included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's disability, and provided a detailed explanation for the opinion.  The examiner concluded that "while it is clear that the Veteran does have a chronic neck condition (DJD of the cervical spine), it is less likely than not (less than a 50% probability) that his condition was incurred in, or due to, his military service."  He then provided the following observations and rationale:

When the veteran was first diagnosed with DJD of the cervical spine (1990), he would have been approximately 34 years old.  It is likely that the presence of DJD at that age would have been a result of previous trauma (post-traumatic) rather than age-related.  There are 2 documented incidents that are the most likely contributing factors to that condition: the head trauma that occurred from hitting his head on the bottom of a pool in 1977 (during military service), and the head
trauma due to a motor vehicle accident for which veteran was admitted to the hospital in 1978 (subsequent to military service).  However, the first incident (in 1977) is the less likely of the two incidents to have been the cause of the ultimate development of the DJD of the cervical spine, based on the evidence indicating that the earlier of the two incidents was the milder of the two.  Reasons for this are: Injury #1 (1977 - during military service) - veteran did not seek medical evaluation until 2 days after the incident, and in those records there is no indication of any loss of consciousness or of neck pain. There is no further record of his seeking further medical evaluation or treatment for a neck condition subsequently while in the military or any time before the second trauma event in 1978.  In fact, several documents in health record from 1978 (national guard/reserves?) state that he was 'physically qualified for Duty/Transfer.'  Injury #2 (1978 - after military discharge) - veteran was in a motor vehicle accident that was severely traumatic enough that (even though he was intoxicated with alcohol at the time) he was diagnosed with 'cerebral concussion' and 'contusion of left flank' severe enough to cause microscopic hematuria (blood in urine), and was promptly admitted to the hospital for same; that head injury was also felt severe enough to warrant doing an EEG.  Although the veteran reports that he has had intermittent pain in neck ever
since the head injury in 1978, the record is silent for presence of acute
neck pain at that time, and also silent for evidence of chronic neck symptoms prior to 1990.  That being said, the finding of evidence of degenerative arthritis of the cervical spine in 1990 in his 30's, as stated above, does make it likely that the condition is/was due to previous head/neck trauma.  However, of the 2 documented instances of head trauma, the second incidence (in 1978, after military discharge) is the more likely causative incident, based on the evidence of it involving a much higher energy impact, and the lack of evidence of neck pain in the period immediately following the 1977 incident.

As discussed above, the evidence in favor of service connection consists of the Veteran's lay statements along with an opinion (and addendum) from a private physician.

It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.' See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which a relationship is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Although the Veteran is competent to relate his symptoms as he perceives them, the Veteran is not competent to state whether his current disability is related to his in-service head trauma, as these determinations require specific medical knowledge and expertise.  Therefore, his statements relating his disability to service are not competent evidence. 

The Veteran has also acquired a private physician's opinion regarding the etiology of his neck disability.  While the Board finds this evidence to be competent, it has little probative value and is therefore unpersuasive.  The opinion provides no supporting rationale, and does not address the relevance of the traumatic events and injuries the Veteran has endured since the original head trauma in September 1977.  The record reveals no less than three serious events (two car wrecks and one work injury) that have directly impacted the Veteran's back after the initial diving incident.  The private physician did not explain how these factored, if at all, into his opinions.  On the contrary, the December 2016 VA examination provides a detailed and persuasive analysis and rationale supporting his opinion that specifically addresses how the later traumatic event is more likely the cause of the Veteran's current disability.

Here, the only evidence of a relationship between the Veteran's current disability and service comes from his assertions, and the conclusory opinions from his private physician.  The Board finds a preponderance of the evidence is in favor of one or more of the traumatic events to be the superseding cause of the Veteran's current neck disability.  In light of the facts found, i.e., no relationship between the Veteran's current disability and service, and no manifestation of a chronic disease within the presumptive period, the Board concludes that service connection for a neck disability is unwarranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


